USA TRUCK USA TRUCK Forward-Looking Statement This information and the statements made at this conference presentation may containforward-looking statements within the meaning of Section 27A of the Securities Act of1933, as amended and Section 21E of the Securities Exchange Act of 1934, as amended.These statements generally may be identified by their use of terms or phrases such as“expects,” “estimates,” “anticipates,” “projects,” “believes,” “plans,” “intends,”“may,” “will,” “should,” “could,” “potential,” “continue,” “future,” and terms orphrases of similar substance.Forward-looking statements are based upon the currentbeliefs and expectations of our management and are inherently subject to risks anduncertainties, some of which cannot be predicted or quantified, which could causefuture events and actual results to differ materially from those set forth in,contemplated by, or underlying the forward-looking statements.Accordingly, actualresults may differ from those set forth in the forward-looking statements.Readersshould review and consider the factors that may affect future results and otherdisclosures by the Company in its reports, Annual Report on Form 10-K, and otherfilings with the Securities and Exchange Commission. We disclaim any obligation toupdate or revise any forward-looking statements to reflect actual results or changes inthe factors affecting the forward-looking information.In light of these risks anduncertainties, the forward-looking events and circumstances discussed in thisconference presentation might not occur. The
